POOLE, Circuit Judge,
concurring.
I concur in Judge Alarcon’s careful and well-researched opinion and in his conclusion that the Hawaii Land Reform Act violates the Fifth and the Fourteenth Amendments to the Constitution of the *799United States. I recognize that another member of this court, whose opinion is of value and entitled to thoughtful consideration, expresses a contrary view.
Nonetheless an independent review convinces me that in light of all considerations of logic, of the compelling authority of precedent, and of the Constitution itself, the Hawaii Land Reform Act is unconstitutional. It is my further opinion that the United States District Court properly undertook to decide that issue but reached a manifestly erroneous conclusion in upholding the Act.
But however firm these conclusions may appear to me, I am concerned that we not seem to have, as charged in our brother’s scold, “cavalierly” ventured to decide these legal issues; asked the “wrong” questions and gotten “wrong” answers; or foresworn that “judicial modesty” which ought to have warned that we are not in position (as presumably are the Hawaiian legislature and courts) “to judge the effectiveness and constitutionality of any attempt at reform.” I therefore think it useful to set forth in calmness and reason such of my own analysis as may indicate why the dissent is mistaken. For it is incorrect that we should have abstained; and it is incorrect that there was not squarely presented to a court of the United States an unavoidable constitutional issue which this court was bound to meet and which, I submit, we now have properly decided.
I. Abstention.
First of all, we have decided this constitutional issue because it is before us and as a court of the United States we are obligated to hear and decide those issues over which we have jurisdiction. Colorado River Water Conservation District v. United States, 424 U.S. 800, 813, 96 S.Ct. 1236, 1244, 47 L.Ed.2d 483 (1976). It is that obligation, not pride or immodesty, that makes federal abstention “the exception, not the rule.” Id. See also Knudsen Corp. v. Nevada State Dairy Commission, 676 F.2d 374, 376-78 (9th Cir.1982); Turf Paradise, Inc. v. Arizona Downs, 670 F.2d 813, 819-21 (9th Cir.), cert. denied, 456 U.S. 1011, 102 S.Ct. 2308, 73 L.Ed.2d 1308 (1982).. Abstention is only appropriate “ ‘in the exceptional circumstances where the order to the parties to repair to the State court would clearly serve an important countervailing interest.’ ” Colorado River, 424 U.S. at 813, 96 S.Ct. at 1244 (quoting County of Allegheny v. Frank Mashuda Co., 360 U.S. 185, 188-89, 79 S.Ct. 1060, 1062-1063, 3 L.Ed.2d 1163 (1959)). Since the decision to abstain involves the district court’s discretionary exercise of its equitable powers, it is reviewed under the abuse of discretion standard. Turf Paradise, 670 F.2d at 819. It would have been an abuse of discretion had the district court abstained.
A. Pullman Abstension
Four general categories of abstention have been generally recognized. The first, Pullman abstention, is appropriate where a federal constitutional issue may be avoided or presented in a different light by resolution of an issue under state law. Colorado River, 424 U.S. at 814, 96 S.Ct. at 1244-1245; Railroad Commission of Texas v. Pullman Co., 312 U.S. 496, 61 S.Ct. 643, 85 L.Ed. 971 (1941); Knudsen Corp., 676 F.2d at 377. For example, a state court might interpret the provisions of a challenged statute so as to moot the federal constitutional issue raised. See, e.g., Red Bluff Drive-In, Inc. v. Vance, 648 F.2d 1020 (5th Cir.1981), cert. denied, 455 U.S. 913, 102 S.Ct. 1264, 71 L.Ed.2d 453 (1982). Here, however, as Judge Alarcon points out, the Hawaii Land Reform Act specifically provides that its provisions are intended to serve “a public use and purpose.” Hawaii Rev.Stat. § 516-83(a)(12). Therefore, state courts of Hawaii could not interpret the statute to avoid the “public use” issue and hence federal review is not thereby spared.
Pullman abstention may also be appropriate where a state court may find that the challenged statute violates the state’s own constitution. But such abstention is limited to application of a specialized state constitutional provision with no clear counterpart in the federal constitution. See Santa Fe *800Land Improvement Co. v. City of Chula Vista, 596 F.2d 838, 840-41 n. 3 (9th Cir. 1979); Pue v. Sillas, 632 F.2d 74, 80-81 (9th Cir.1980); C. Wright, A. Miller & E. Cooper, Federal Practice and Procedure § 4242 at 462-63 (1978). The Hawaii Constitutional Provision concerning eminent domain imposes the same “public use” standard as required under the Fifth and Fourteenth Amendment due process clauses of the United States Constitution. See Hawaii Const. art. I, § 201; Missouri Pacific Railway v. Nebraska, 164 U.S. 403, 417,17 S.Ct. 130, 135, 41 L.Ed. 489 (1896). Therefore Pullman abstention to permit application of this “mirror image” state constitutional provision would not be appropriate.2 See, e.g., Examining Board of Engineers, Architects, and Surveyors v. Flores de Otero, 426 U.S. 572, 598, 96 S.Ct. 2264, 2279, 49 L.Ed.2d 65 (1976) (abstention not appropriate under state constitutional provision similar to federal constitution equal protection clause); Pue v. Sillas, 632 F.2d at 81.
B. Burford Abstension
Abstention may also be appropriate under the standards originally set out in Burford v. Sun Oil Co., 319 U.S. 315, 63 S.Ct. 1098, 87 L.Ed. 1424 (1943), to avoid “federal intrusion into matters which are largely of local concern and which are within the special competence of local courts.” International Brotherhood of Electrical Workers, Local Union No. 1245 v. Public Service Commission, 614 F.2d 206, 212 n. 1 (9th Cir.1980). In considering Burford abstention this court has examined whether the state channels into a single court lawsuits challenging the state agency’s actions, whether the federal issues are inextricably linked to the state law issues, and whether federal adjudication would interfere with the state’s efforts to maintain a consistent policy. See Knudsen Corp., 676 F.2d at 377; International Brotherhood of Electrical Workers, 614 F.2d at 211.
Hawaii has not created specialized courts to hear cases arising under the Act and the federal due process issue is not linked to complex state law issues. Moreover, we have recently specifically refused to apply Burford abstention to cases involving zoning and land use questions, even though, as appellees suggest, issues regarding land use and regulation are special local concerns. See International Brotherhood, 614 F.2d at 211; Isthmus Landowners Association v. California, 601 F.2d 1087 (9th Cir.1979) (challenge to coastal zoning regulations); Rancho Palos Verdes Corp. v. City of Lagu-na Beach, 547 F.2d 1092 (9th Cir.1976) (zoning challenge); Santa Fe Land Improvement Company v. City of Chula Vista, 596 F.2d 838 (9th Cir.1979). Thus, Burford abstention is not appropriate in this case.3
*801C. Prudential Abstention — Colorado River
The third ground for abstention, recognized in Colorado River Water Conservation District v. United States, 424 U.S. 800, 96 S.Ct. 1236, 47 L.Ed.2d 483 (1976), stems from principles of “ ‘wise judicial administration.’ ” 424 U.S. at 817, 96 S.Ct. at 1246 (quoting Kerotest Manufacturing Co. v. CO-Two Fire Equipment Co., 342 U.S. 180, 183, 72 S.Ct. 219, 221, 96 L.Ed. 200 (1952)). A district court may abstain where “exceptional circumstances * * * indicate that concurrent jurisdiction by state and federal courts is likely to cause piecemeal litigation, waste of judicial resources, inconvenience to the parties, and conflicting results.” Tovar v. Billmeyer, 609 F.2d 1291, 1293 (9th Cir. 1979). However, given the “unflagging obligation” of the federal courts to exercise their jurisdiction, the applicability of this doctrine is even more limited than the circumstances normally justifying abstention. Colorado River, 424 U.S. at 818, 96 S.Ct. at 1246-1247. Thus in Colorado River the Court found that “exceptional circumstances” existed to dismiss the federal action in favor of a pending state action because of the Congressional policy set out in the McCarren Amendment to avoid piecemeal adjudication of water rights — a policy reflected in traditional rules governing the adjudication of property matters, and also because state law had established a single continuous proceeding for the adjudication of Colorado river water disputes. No comparable factors here favor adjudication in state court, and therefore the heavy burden necessary to justify abstention has not been met.
D. Younger Abstention
A fourth area for abstention is based on the principles of Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971). Younger held abstention appropriate where the federal claimant sought to restrain ongoing state criminal judicial proceedings. The principle has subsequently been extended beyond the criminal context to state proceedings which involve “important state interests.” Middlesex County Ethics Committee v. Garden State Bar Association, 457 U.S. 423, 102 S.Ct. 2515, 73 L.Ed.2d 116 (1982). Thus, the Supreme Court has specifically approved abstention to avoid interference with civil contempt proceedings initiated by a state court, Juidice v. Vail, 430 U.S. 327, 97 S.Ct. 1211, 51 L.Ed.2d 376 (1977); attachment proceedings brought by a state to recover welfare payments procured by fraud, Trainor v. Hernandez, 431 U.S. 434, 97 S.Ct. 1911, 52 L.Ed.2d 486 (1977); a custody proceeding in which the state sought to recover custody of abused children, Moore v. Sims, 442 U.S. 415, 99 S.Ct. 2371, 60 L.Ed.2d 994 (1979); and state disciplinary proceedings for members of the bar, Middlesex, 102 S.Ct. at 2523 (“The importance of the state interest in the pending state jurisdiction proceeding * * * calls Younger abstention into play”); and id. at 2524 (“No proceedings have occurred on the merits and therefore no federal proceedings on the merits will be terminated by application of Younger principles”). Since the federal claimant could raise the constitutional claims in the state proceedings; the interests of comity and federalism precluded federal interference in the state proceedings. See Hart & Wechsler, The Federal Courts and the Federal System 280-82 (Supp.1981).
Although the Supreme Court has not addressed the issue, in Ahrensfeld v. Stephens, 528 F.2d 193 (7th Cir.1975), the Seventh Circuit has held that a state’s interest in eminent domain proceedings constitutes so important a governmental interest that Younger abstention is appropriate. That court reasoned that since the federal constitutional claims could be raised in the ongoing state court proceedings it was appropriate for the federal court to abstain “so as not to interfere with state sovereignty.” 528 F.2d at 200.
*802Ahrensfeld, however, relied only in part on Younger’s abstention doctrine. The court also found that “other circumstances” were present which made Pullman abstention appropriate because of an unresolved issue regarding state valuation standards.4 528 F.2d at 199-200. But as indicated above, Pullman abstention is not appropriate here. Also, as already said, this circuit has concluded that a state’s interest in land use and regulation does not automatically justify abstention under the Burford doctrine, which, like Younger, contemplates deference where there is an ongoing state judicial proceeding. See Middlesex County Ethics Committee, supra; Zablocki v. Redhail, 434 U.S. 374, 380 n. 5, 98 S.Ct. 673, 678 n. 5, 54 L.Ed.2d 618 (1978). Such ongoing action must begin “before any proceedings of substance on the merits have taken place in the federal court.” Hicks v. Miranda, 422 U.S. 332, 349, 95 S.Ct. 2281, 2292, 45 L.Ed.2d 223 (1975); Middlesex, 102 S.Ct. at 2524. Unless such an action is underway the interests expressed in Younger of avoiding duplicative litigation and interference with the state judicial system are not applicable. And proceeding in the federal action in such- circumstances is not to be regarded as reflecting a lack of confidence in the state court’s adjudication of constitutional issues because “the relevant principles of equity, comity, and federalism have little force in the absence of a pending state proceeding.” Steffel v. Thompson, 415 U.S. 452, 462, 94 S.Ct. 1209, 1217, 39 L.Ed.2d 505 (1974).
Appellants in this case filed their district court complaint in February, 1979. At that time the only extant proceedings at the state level were public hearings being conducted by the Hawaii Housing Authority as required under the Hawaii Land Reform Act before instituting condemnation of certain of appellant’s residential tracts. See Hawaii Rev.Stat. § 516-22.5
*803The dissent refers to four state court condemnation suits which at various times were pending in the state court. All were settled without trial. Three were terminated before the district court ruled on the summary judgment motions before it. The fourth remained pending after the final judgment was entered here, but it too was settled. The dissent misreads the law in its premise that the mere filing of a condemnation action would proprío vigore bring into play the requirement of abstention. As Justice Brennan stated in Steffel v. Thompson, 415 U.S. 452, 459 n. 10, 94 S.Ct. 1209, 1216 n. 10, 39 L.Ed.2d 505 (1974):
“The rule in federal cases is that an actual controversy must be extant at all stages of review, not merely at the time the complaint is filed. [Citations omitted.]
In May, 1979, the district court heard appellants’ motion for a preliminary injunction. It found that on the merits appellants were unlikely to prevail on their general due process challenge, but that the statute’s mandatory arbitration and valuation provisions were facially unconstitutional. Accordingly, the court held that the state administrative condemnation proceedings could proceed but it enjoined the operation of the objectionable arbitration and valuation provisions.6 The Hawaii Housing Authority did not actually file the first of its eminent domain lawsuits in state court against appellants until September, 1979, shortly after the parties in district court had begun filing motions for summary judgment.
Thus by the time the state proceedings were instituted in this case the federal action was well beyond “the embryonic stage.” Doran v. Salem Inn, Inc., 422 U.S. 922, 929, 95 S.Ct. 2561, 2566, 45 L.Ed.2d 648 (1975). Under those circumstances abstention was not appropriate. See id. (Younger abstention not applicable where district court issued preliminary injunction prior to institution of state criminal action); Hous-worth v. Glisson, 485 F.Supp. 29 (N.D.Ga. 1978) (hearing for injunctive relief on plaintiff’s likelihood of success qualifies as proceedings of substance on the merits).
Moreover, it appears that the state attorney general never raised the Younger issue at any time before the district court.7 Although the parties may not waive the applicability of Pullman abstention, see e.g., Santa Fe Land Improvement Co., 596 F.2d at 840, the Supreme Court has specifically indicated that the Younger doctrine need not be considered if not invoked by the state:
If the state voluntarily chooses to submit to a federal forum, principles of comity do not demand that the federal court force the case back into the State’s own system.
Ohio Bureau of Employment Services v. Hodory, 431 U.S. 471, 480, 97 S.Ct. 1898, 1904, 52 L.Ed.2d 513 (1977). Accordingly, in submitting the issue of the statute’s constitutionality to the district court in this case, it appears that the Hawaii attorney general effectively waived his claim for Younger abstention. See Universal Amusement Co. v. Vance, 587 F.2d 159, 163 n. 5 (5th Cir.1978), aff’d, 445 U.S. 308, 100 S.Ct. 1156, 63 L.Ed.2d 413 (1980); Evansville Book Mart, Inc. v. City of Indianapolis, 477 F.Supp. 128, 130 (S.D.Ind.1979); Wright, Miller & Cooper, Federal Practice and Procedure § 4252, at 547-48 (1978). We need not, however, rely solely on waiver, for independently it is clear that Younger does not apply.
In sum, none of the circumstances recognized by the federal courts as calling for abstention are present here. Therefore the district court did not abuse its discretion in proceeding to decide the constitutional issue before it.
II. Public Use
The Hawaii Land Reform Act, Part II, authorizes eminent domain proceedings for *804the purpose of transferring from the fee owners to existing lessees the fee simple title to single family residential lots held under long term ground leases. Haw.Rev. Stat. §§ 516-21 through 45. The act applies to residential lots of not more than 2 acres located in development tracts of not less than 5 acres and held under leases for terms of twenty years or more. Haw.Rev. Stat. § 516-1(2), (5), (11).
Condemnation proceedings are actually initiated on petition of lessees desiring to obtain the fee title to their leased property. The statute requires that the application be on behalf of the lessees of 25 lots or 50% of the lots in a development, whichever is less. Haw.Rev.Stat. § 516-22.
While the statute permits the state to appropriate funds and issue bonds for the purpose of implementing the statute, it appears that (except for administrative overhead) the state uses no public monies to acquire property under the statute. The condemnation award and incidental costs of condemnation are paid by the private lessee acquiring a given property. Haw.Rev.Stat. §§ 516-30, -33, -33.5.
Under the statute, the Hawaii Housing Authority may elect to condemn only those lots which lessees have applied to purchase. Haw.Rev.Stat. § 516-22. While the Housing Authority is required to find that the acquisition “will effectuate the public purposes” of the statute, it need not find existence of a shortage of fee simple property in the county in which a condemned lot is located. Compare 1967 Haw.Sess.Laws, Act 307 § 11 and Haw.Sess.Laws, Act 184 § 2(6) with 1976 Haw.Sess.Laws, Act 242 § 2 and Haw.Rev.Stat. § 516-22.
In addition to the condemnation provisions, the Hawaii statute also provides new safeguards to lessees of residential properties who continue under long term leases. Haw.Rev.Stat., Part III. Rights of Lessees, §§ 516-61 through 70. Among these are rent control and guarantees that such lessees may sell or assign their leasehold interests, and may cure default, this presumably easing the structures of the landlord-tenant rigid relationships.
But no restrictions are placed by the Act on the use or alienation by a lessee-turned-feeholder of his property interest. If the new owner elects to let out to a new tenant under a long-term lease, that tenant does not receive protections of Part III. The new feeholder may therefore turn around and sell that property subject to a long-term ground lease in which he now holds a reversionary interest, thereby continuing the very cycle and effectively frustrating the avowed purpose of increasing the incidence of fee simple residential properties in Hawaii. Because the property is no longer part of a minimum five-acre tract, the lessee-turned-lessor’s property is not subject to disfeasance by operation of the eminent domain scheme under which the former tenant, now a landlord of a long-term lease, acquired the interest. See Haw.Rev.Stat. § 516-1(5). Alternatively, of course, the new feeowner may elect to retain and live on his land as before, or may sell or lease a partial or entire interest therein, just as prior to the taking he and his former landlord had such options according to their respective holdings.
Thus the statute permits, but neither requires nor contemplates, a change in the use of the land. It merely provides a procedure for the involuntary transfer of title in the affected property from the disfavored lessor to the now advantaged lessee. Appellants argue that a condemnation scheme which results in change neither in use nor in possession, and whose sole effect is to transfer title from A (the lessor) to B (the lessee) does not constitute a taking for a public purpose, and so violates the fourteenth amendment. Judge Alarcon agrees, and I concur.
The taking by a State of the private property of one person or corporation, without the owner’s consent, for the private use of another, is not due process of law and is a violation of the Fourteenth Article of Amendment of the Constitution of the United States.
Missouri Pacific Railway v. Nebraska, 164 U.S. 403, 417, 17 S.Ct. 130, 135, 41 L.Ed. 489 (1896). “[O]ne person’s property may not *805be taken for the benefit of another private person without a justifying public purpose, even though compensation be paid.” Thompson v. Consolidated Gas Utilities Corp., 300 U.S. 55, 80, 57 S.Ct. 364, 376, 81 L.Ed. 510 (1937) (citing Hairston v. Danville & Western Railway Co., 208 U.S. 598, 605, 28 S.Ct. 331, 334, 52 L.Ed. 637 (1908); Rindge Co. v. County of Los Angeles, 262 U.S. 700, 705, 43 S.Ct. 689, 692, 67 L.Ed. 1186 (1923); Cincinnati v. Vester, 281 U.S. 439, 446, 449, 50 S.Ct. 360, 362, 363, 74 L.Ed. 950 (1930). In my view, the Hawaii statute accomplishes precisely this invalid result, for if it does not constitute a transfer “for the private use of another,” that term can have no meaning.
The legislature has set forth a number of findings in its attempt to clothe with the trappings of “public use” what is no more than a transfer for the private use of another. See e.g., Haw.Rev.Stat. § 516-83. Determining what constitutes a public use for fourteenth amendment due process examination of eminent domain proceedings, however, is a justiciable question ultimately to be determined by the court, and not the legislature. Thus, while a legislative determination of public use is entitled to considerable deference, it is not binding on this court. Hairston v. Danville & Western Railway, 208 U.S. 598, 606, 28 S.Ct. 331, 334, 52 L.Ed. 637 (1908); United States ex rel. Tennessee Valley Authority v. Welch, 327 U.S. 546, 551-52, 66 S.Ct. 715, 717-718, 90 L.Ed. 843 (1946); Cincinnati v. Vester, 281 U.S. 439, 446, 50 S.Ct. 360, 362, 74 L.Ed. 950 (1930); 2A J. Sackman & P. Rohan, Nichols’ The Law of Eminent Domain, § 7.4 (1981).
It is true that “public use” is not synonymous with “use by the public,” and that a state may condemn property to be sold or leased to individuals as Judge Alarcon has explained, citing inter alia, Berman v. Parker, 348 U.S. 26, 75 S.Ct. 98, 99 L.Ed. 27 (1954); Strickley v. Highland Boy Gold Mining Co., 200 U.S. 527, 26 S.Ct. 301, 50 L.Ed. 581 (1906); Clark v. Nash, 198 U.S. 361, 25 S.Ct. 676, 49 L.Ed. 1085 (1905); Fallbrook Irrigation District v. Bradley, 164 U.S. 112, 17 S.Ct. 56, 41 L.Ed. 369 (1896); Puerto Rico v. Eastern Sugar Associates, 156 F.2d 316 (1st Cir.), cert. denied 329 U.S. 772, 67 S.Ct. 190, 91 L.Ed. 664 (1946). But the private benefit must be an incidental one, and not the dominant purpose of the taking. Adams v. Housing Authority, 60 So.2d 663 (Fla.1952); Baycol, Inc. v. Downtown Development Authority, 315 So.2d 451 (Fla.1975).
[EJminent domain cannot be employed to take private property for a predominately private use; it is, rather, the means provided by the constitution for an assertion of the public interest and is predicated upon the proposition that the private property sought is for a necessary public use. It is this public nature of the need and necessity involved that constitutes the justification for the taking of private property, and without which proper purpose the private property of our citizens cannot be confiscated, for the private ownership and possession of property was one of the great rights preserved in our constitution and for which our forefathers fought and died; it must be jealously preserved within the reasonable limits prescribed by law.
Id. at 455 (footnotes omitted).
In determining public use, the court may consider extrinsic facts and examine the statute as a whole to “discover the dominant purpose of the taking.” 2A J. Sack-man & P. Rohan, Nichols’ The Law of Eminent Domain § 7.4[1]. “In short, the constitutional protection against the taking of public property for private use cannot be evaded by any colorable declarations that the use is public however formally and officially made.” Id.
Upon examination of the statute and the evidence of record, I conclude that the Hawaii Land Reform Act’s eminent domain provision cannot be saved as an exercise of police power. It is beyond doubt that legislation need not be wise, nor the best means for fulfilling relevant social and economic objectives. Massachusetts Board of Retirement v. Murgia, 427 U.S. 307, 317, 96 S.Ct. 2562, 2568, 2569, 49 L.Ed.2d 520 (1976); Dandridge v. Williams, 397 U.S. 471, 487, 90 *806S.Ct. 1153, 1162, 25 L.Ed.2d 491 (1970). However, when as here the drastic effects of a statute contrast so starkly with its professed goals, leaving in shadow the nexus of reasonable relationship to those goals, one may question whether a public purpose in fact exists.
The Hawaii Land Reform Act proclaims its purpose to be the alleviation of the shortage of fee simple residential land in Hawaii. Yet, as set forth above (see page 13, lines 23-26), the legislature has amended the statute to delete a requirement that the Housing Authority, to whom is committed the power and decision to take, first find a shortage of fee simple housing in areas in which acquisitions under the statute are to be made.
The legislature has determined that the concentration of residential lands in the hands of a few holders who choose to lease under long term leases has caused shortage and has resulted in an inflation of land values. In fact, the statute itself is so structured that it can only aggravate this shortage and resultant inflation of land values. The Hawaii Circuit Court has found as fact that in late years the large landholders have made residential homesites available, albeit through the traditional leasehold arrangements. Midkiff v. Amemiya, Civ.No. 47103 (Haw. 1st Cir.) (Findings of Fact).
But those problems with the Act, while telling of its nature, could not alone condemn it entirely. What does infect it with unconstitutionality is that it authorizes an agency of the state, upon the application of a tenant, to divest his landlord of the latter’s entire property and to convey it to the erstwhile tenant in fee for the sole purpose of constituting that tenant as the owner. The statute does not accomplish this transformation merely incidentally en route to the effectuation of other, different, presumably more urgent objectives; nor is it that in its unreconstituted form, the present right of freeholding threatens, interferes with, delimits, pollutes or offends against the commonweal. The divestiture is single-minded and patent of purpose: it strips the owner of the fee and vests the fee in the tenant. Otherwise, there is not an iota of change. Not a stick, stone, blade of grass, or flake of paint is altered; the use continues precisely as it was before; the awesome mechanism of taking becomes functus offi-cio in the instant of its exercise; its only service is to sever ownership from'A and bestow the samé on B.
Indeed a unique and drastic analogue of “eminent domain” is created by this legislation; but that characterization would not alone be cause to strike it down. Indeed the purported justification is that it responds to a perceived need; but so also have many legislative enactments since December 15, 1791 — the ratification date of the “Bill of Rights” — proclaimed their aim to attend outstanding needs, yet failed in passing constitutional muster. The problem which this Act cannot overcome is not its novelty or boldness or philosophical drift or internal deficiencies. The problem is in the bar of the Fifth Amendment which reads in simple words: “[N]or shall private property be taken for public use, without just compensation.”
It is not enough that a “just” price be paid when the public (the state) seeks to invade the right of lawful private ownership: the use for which the taking is made must itself be for a public purpose. It is not a public purpose to take the property of one person in order that it may become the private property of another. It is said that “outsiders” may have a problem “in comprehending the constitutionality” of this legislation. (Dissent, page 808.) A commentator, quoted in extenso by the dissent, id., has written that one factor which a reviewing court might consider, “if only subconsciously, is the current political reality that in much of the world land reform is essential if democratic forms of government are to emerge or to prevail.” That writer’s thesis is that elsewhere “redistribution of the land” is taken for granted, and that it would be anomalous for “this government” to insist on land reform elsewhere if “its own Constitution prevents similar reforms in the American states.”
*807However interesting a commentary on comparative international polity, that analogy and that rationale are both inapposite in the face of the organic restraints which our Constitution was intended and is held to impose upon governmental authority. We cannot foresee what the future may hold, and unborn generations may yet witness triumph of the right to such “redistribution” of the property of others. But before that Huxleyan advent, there will have to have come some change- in Amendment V, with a corresponding disfavor of the principle, known to us not later than Magna Carta, that one’s freehold may be taken only “by lawful judgment of his peers, or by the law of the land.”8
The legislature has found:
Due to such shortage of fee simple residential land and such artificial inflation of residential land values, the people of the State have been deprived of a choice to own or take a lease of the land on which their homes are situated and have been required instead to accept long term leases of such land which contain terms and conditions that are financially disadvantageous, that restrict their freedom to fully enjoy such land and that are weighted heavily in favor of the few landowners of such land....
Haw.Rev.Stat. § 516-83(3).9 In fact, however, as the Circuit Court also found, on Oahu, the most populous Island with the most acute housing shortage, “there is only a 10 percent difference in the price between fee simple properties and comparable leasehold properties.” Midkiff v. Amemiya, supra (Findings of Fact). The point is not that housing shortages do not exist in the Islands; it is that shortages of similar kind and degree exist in other of the 50 states, and so do constitutional limitations.
The thrust of the statute, therefore, is not nearly so much the providing of residential housing where it may not reasonably be had; it aims and objectives are to leave the residential supply as it exists, but to shift the fee from present owners to their lessees. And this in fact is all that the statute does.
In the Act before us the state legislature has simply decided that it prefers B’s ownership of the land to A’s, and the vesting of B with ownership of property heretofore lawfully held by A constitutes the statute’s only substantive change. When, as here, the only variable presented is whether A or B holds title to the land, the public purpose vanishes. See Thompson v. Consolidated Gas Utilities Corp., 300 U.S. at 80, 57 S.Ct. at 376.10
I conclude therefore that the taking authorized by the Hawaii Land Reform Act is not a taking “by the law of the land” and is therefore invalid under the Fifth and Fourteenth Amendments to the Constitution of the United States.

. Section 20 provides:
Private property shall not be taken or damaged for public use without just compensation.


. The dissent implies, but does not endeavor to support, the view that somehow the courts of Hawaii might chance upon a construction of the Land Reform Act under circumstances not relying upon familiar concepts of “public use.” Since this is only sheer speculation, it need not detain our thoughts.


. The principal case upon which appellees rely, Louisiana Power & Light Co. v. City of Thibo-daux, 360 U.S. 25, 79 S.Ct. 1070, 3 L.Ed.2d 1058 (1959), is generally classified as within Burford abstention. See Colorado River, 424 U.S. at 814, 96 S.Ct. at 1244-1245. In Thibodaux the Court upheld a lower court decision to abstain in an eminent domain action removed to federal court, referring to the “special nature” of eminent domain as “intimately involved with sovereign prerogative.” 360 U.S. at 28, 79 S.Ct. at 1073.
Yet Thibodaux should not be read as an endorsement of abstention in all proceedings involving eminent domain. On the day it decided Thibodaux, the Court held that abstention was not appropriate in another eminent domain case, County of Allegheny v. Frank Mashuda Co., 360 U.S. 185, 79 S.Ct. 1060, 3 L.Ed.2d 1163 (1959). The Court specifically stated that merely because “a case concerns a state’s power of eminent domain no more justifies abstention than the fact that it involves any other issue related to sovereignty.” 360 U.S. at 191— 92, 79 S.Ct. at 1064.
Although the two opinions are not easily reconciled, see C. Wright, A. Miller and E. Cooper, Federal Practice and Procedure § 4241 at 441 (1978), the Supreme Court has subsequently indicated that the principal significance of Thi-bodaux is its holding that a district court may find it necessary to abstain where the case involves “difficult questions of state law bear*801ing on policy problems of substantial public import whose importance transcends the result in the case then at bar.” Colorado River, 424 U.S. at 814, 96 S.Ct. at 1244. In particular, the state law issue in Thibodaux was whether a city could exercise the power of eminent domain under Louisiana law — an issue, as Colorado River suggests, which transcended the importance of the case itself. Here there is no such independent state law issue.


. The project involved was the taking for the construction of an Athletic and Convention Center. The federal plaintiffs challenged public purpose and also that such a taking was improper under the applicable Illinois Eminent Domain Act. The court said: “Since ‘the state court’s interpretation of the [statute] may obviate any need to consider [its] validity under the Federal Constitution, the federal court should hold its hand, lest it render a constitutional decision unnecessarily.’ ” 528 F.2d at 200 (citing City of Meridian v. Southern Bell Tel. & Tel. Co., 358 U.S. 639, 641, 79 S.Ct. 455, 457, 3 L.Ed.2d 562 (1959), and Martin v. Creasy, 360 U.S. 219, 224, 79 S.Ct. 1034, 1037, 3 L.Ed.2d 1186 (1959). (Citations omitted.)


. Section 516-22 provides:
Designation of leased fee interest in all or part of development tract for acquisition. The authority may designate all or a portion of a development tract for acquisition and acquire leased fee interests in residential houselots in such development tract, through the exercise of the power of eminent domain or by purchase under the threat of eminent domain after twenty-five or more lessees or the lessees of more than fifty percent of the residential lease lots within the development tract, whichever number is the lesser, have applied to the authority to purchase the leased fee interest in their residential leasehold lots pursuant to section 516-33 and if, after due notice and public hearing, * * * the authority finds that the acquisition of the leased fee interest in residential houselots in all or part of the tract through exercise of the power of eminent domain or by purchase under threat of eminent domain and the disposition thereof, as provided in this part will effectuate the public purposes of this chapter.
Younger abstention was, as contended by the dissent, not triggered by the Housing Authority hearings provided by the statute since the Supreme Court has indicated that abstention is limited to judicial and not administrative proceedings. See Fair Assessment in Real Estate Association v. McNary, 454 U.S. 100, 112-13, 102 S.Ct. 177, 184, 70 L.Ed.2d 271 (1981). Cf. Patsy v. Board of Regents, 457 U.S. 496, 102 S.Ct. 2557, 73 L.Ed.2d 172 (1982) (exhaustion of state administrative remedies not required under section 1983).
In Middlesex, 102 S.Ct. at 2522, the Court concluded that the district court properly abstained to prevent interference with disciplinary proceedings of a local District Ethics Committee appointed by the New Jersey Supreme Court. However, there the Court specifically found that under New Jersey law the proceedings were “judicial in nature.” In particular, the Court noted that the local committees are considered the arm of the New Jersey Supreme Court and that filing a complaint with the committee “is in effect a filing with the Supreme Court.”
In the present case, the public hearings before the Hawaii Housing Authority bear none of the attributes of a judicial proceeding such as that found in Middlesex.


. Following the district court’s ruling, the Hawaii Legislature amended Section 516 to remove the mandatory arbitration provision and to amend the valuation provisions.


. In fact, no party addressed the abstention issue until the court raised the subject at oral argument.


. “No freeman shall be taken, or imprisoned, or be disseised of his freehold, or liberties, or free customs, or be outlawed, or exiled, or any otherwise destroyed, nor will we go upon him, nor send against him, save by lawful judgment of his peers, or by the law of the land. We will not sell, nor deny, nor delay to any man either justice or right.” Magna Carta (1225), Cap. XXIX, Pound and Plucknett, Readings on the History and System of the Common Law, 3d ed., page 180.


. While the legislature finds a shortage of fee simple residential property, it is significant that there is a surplus of condominiums on the islands. See Midkiff v. Amemiya (Findings of Fact), supra.


. “For a man’s property is not at all secure, though there be good and equitable laws to set the bounds of it between him and his fellow subjects, if he who commands those subjects have the power to take from any private man what part he pleases of his property, and use and dispose of it as he thinks good.” J. Locke, The Second Treatise of Government (An Essay Concerning the True Original, Extent and End of Civil Government 138 (J. Gough 3d ed. (1966) at 71)).